                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-9742-GW-FFMx                                            Date      February 21, 2020
 Title             Luke Werkhoven, et al. v. Electrolux Home Products, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER TO SHOW CAUSE RE SETTLEMENT


A Joint Notice of Settlement was filed on February 20, 2020. The Court sets an order to show cause re
settlement hearing for April 2, 2020 at 8:30 a.m. The parties are advised the hearing will be vacated, and
no appearance will be required provided a dismissal is filed by noon on April 1, 2020.

All previously set deadlines and hearing dates are vacated and taken off-calendar.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
